UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 02-6736



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


BEKIR VURAL,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  Claude M. Hilton, Chief
District Judge. (CR-90-189)


Submitted:     July 25, 2002                 Decided:   August 2, 2002


Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Bekir Vural, Appellant Pro Se.  Epin Hu Christensen, Special
Assistant United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Bekir Vural appeals from the district court’s order granting

his motion to reduce his sentence based on a retroactive amendment

to the Sentencing Guidelines, see 18 U.S.C.A. § 3582(c)(2) (West

2000), on the basis that the district court improperly sentenced

him to the high end of the adjusted guideline range.      However,

proceedings under § 3582 constitute extensions of the original

criminal proceeding, see United States v. Alvarez, 210 F.3d 309,

310 (5th Cir. 2000), and the statute governing appeals from such

proceedings “does not provide for appellate review of a sentencing

court’s discretion in setting a sentence anywhere within a properly

calculated sentencing range,” United States v. Porter, 909 F.2d

789, 794-95 (4th Cir. 1990) (discussing 18 U.S.C. § 3742 (1994)).

Accordingly, because Vural’s sole claim on appeal is unreviewable,

we deny Vural’s motion for appointment of counsel and dismiss this

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid in the decisional process.




                                                         DISMISSED




                                2